DETAILED ACTION
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. US 2015/0362165 A1 in view of Shimizu et al. US 2019/0195466 A1.  Chu discloses (see, for example, FIG. 36) a wavelength conversion component comprising a plurality of wavelength conversion members R/G/B, transparent carrier, first member (i.e. dam array), and heat dissipation member (i.e. transparent polymer).  In paragraph [0162], Chu discloses the transparent polymer can be mixed with materials such as Al2O3.  Chu does not clearly disclose a plurality of transmission type optical members; however, Shimizu discloses (see, for example, FIG. 1B) a wavelength conversion component comprising a plurality of transmission type optical .
Regarding claim 3, see, for example, paragraph [0036] wherein Shimizu discloses the separation sections 1041 may be coated by one or more additional layers (i.e. second member).
In FIG. 1B, Shimizu discloses a second member 1041, and in paragraph [0036], Shimizu discloses a portion 1041 of the second member may comprise an air gap (i.e. refractive index of 1), and therefore the material of the transmission type optical member 1022 is inherently greater (as opposed to air).
Regarding claim 6, see, for example, FIG. 36 wherein Chu discloses the heat dissipation member covering the wavelength conversion members R/G/B.

4.	Claims 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. US 2015/0362165 A1 in view of Shimizu et al. US 2019/0195466 A1 as applied to claims 21, 3, and 6 above, and further in view of Basin et al. US 2019/0198723 A1.  Chu in view of Shimizu does not clearly disclose the wavelength conversion members including a first wavelength conversion member and a second wavelength conversion member that are made of different materials.  However, Basin discloses (see, for example, FIG. 1F) a wavelength converting film 1604 which comprises a first wavelength conversion member 1602 and a second wavelength conversion film 1602.  In paragraph [0036], Basin discloses having wavelength converting particles of different colors, i.e. different materials that emit different colors of light.  In paragraph [0040-0041], Basin further discloses that a silicon and glass mesh wavelength .  
	Regarding claims 9, and 12, see, for example, the rejection for claim 8 above.

Allowable Subject Matter
Claims 1, 4, 5, 7, 10, and 11 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-12, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






Eugene Lee
/EUGENE LEE/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
February 15, 2022